DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over VanDenberg (US-5505482) in view of Deister (US-5614094).

Referring to claim 1. VanDenberg discloses a “Road-Railer Suspension System Having A Spring Lift And A Stabilizer Bar”. See Figs. 1-6 and respective portions of the specification. VanDenberg further discloses a first bracket (22), said first bracket being stationary with respect to said stationary support; a pivot arm (24) pivotally coupled to said first bracket at a pivot joint (near 23) , said pivot arm having an opening (29, Fig. 4A) therethrough; and a pin (30, Fig. 4A) extending through said opening, said pin being supported by a second bracket (35), said second bracket being supported by said sidewall, said pin being stationary with respect to said sidewall (See at least Col. 6 l. 16-33). VanDenberg doesn’t disclose a  vibratory screen having a sidewall resiliently 

Referring to claim 2. VanDenberg in view of Deister disclose the combination as described above. VanDenberg further discloses wherein said opening in said pivot arm is elliptical (opening 29, circular / elliptical, Fig. 4A). 

Referring to claim 5. VanDenberg in view of Deister disclose the combination as described above. VanDenberg further discloses wear-resistant sleeve (28, 28A, Fig. 4A) supported on said pin (See at least Col. 6 L. 28-36). 

Referring to claim 6. VanDenberg in view of Deister disclose the combination as described above in detail. VanDenberg as discussed above discloses  a pin extending through an opening, VanDenberg doesn’t disclose wherein the opening is elongated. It 

Referring to claims 7-8. VanDenberg in view of Deister disclose the combination as described above in detail. VanDenberg doesn’t explicitly disclose wherein the pivot arm extends in a radial direction from said pivot joint, wherein said opening is elongated along a radial direction or wherein the pivot arm comprises a first arm and a second arm. It should be noted that it would have been obvious matter of design choice to make the opening elongated a radial direction and the pivot arm to comprise a first arm and a second arm, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used.

Referring to claim 13. VanDenberg in view of Deister disclose the combination as described above. VanDenberg does not disclose wherein the vibratory screen includes one or more springs compressed by a spring bracket, the spring bracket supported on the sidewall. Deister discloses a spring bracket (support plate 192; figure 1 column 10 lines 23-27), wherein the vibratory screen includes one or more springs compressed by a spring bracket (heavy coil springs 196 compressed by support plate 192; figure 1; column 10 lines 27-31), the spring bracket supported on the sidewall (pivot trunnion assemblies 198 are mounted the support plate 192 and to the first or second sides 28 and 30 of frame 14; figure 1; column 10 tines 53-60). It would have been obvious to one 

Referring to claim 14. VanDenberg in view of Deister disclose the combination as described above. VanDenberg further discloses wherein said second bracket is rigidly mounted to a vertical surface of an object (mounting boss 35 would be capable of mounting to a vertical surface of an object; figure 1, 4, 4A; column 6 lines 28-33). VanDenberg does not disclose that the object is the spring bracket. Deister does disclose a spring bracket (support plate 192; figure 1; column 10 lines 27-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bracket of VanDenberg to attach to the support plate of Deister, for the advantage of using the arm attached to the other side of the bracket to dampen the spring. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of VanDenberg so that the bracket of VanDenberg could be attached to the support plate of Deister, so that you can use the arm attached to the bracket to damped a spring. 

Allowable Subject Matter
Claims 3-4, 9-12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3653